Citation Nr: 0428366	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  96-45 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The veteran served on active duty from November 1958 to 
February 1963.

This matter is before the Board of Veterans' Appeals (Board) 
from a June 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island, which denied the claims.

For the reasons stated below, the Board has concluded that 
additional development is necessary in the instant case.  
Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). In the 
instant case, additional development is necessary in order to 
comply with the duty to assist.

The veteran has contended that his low back and bilateral 
knee disorders are due to an in-service back injury that 
occurred as a result of a parachute jump.  He has also 
indicated that the knees are secondary to the low back, and 
that his current disabilities may also be due to having 
participated in multiple parachute jumps while on active 
duty.  

The veteran's service medical records reflect that he was 
treated for a back injury following a parachute jump in June 
1960.  The initial impression was lumbar strain, while 
subsequent records from July 1960 diagnosed a back contusion.  
X-rays taken in July 1960 showed no bone or joint 
abnormality.  Further, both his spine and lower extremities 
were clinically evaluated as normal on his January 1963 
discharge examination.  He also indicated on a concurrent 
Report of Medical History that he had not experienced 
"trick" or locked knee, nor swollen or painful joints.

In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A.
 § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4)); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999).

Here, the record reflects that the veteran underwent a VA 
medical examination of his spine and knees in March 2004, and 
that the examiner noted that the claims folder had been 
reviewed.  Diagnoses were degenerative joint disease to "the 
right knee bilaterally"; and degenerative joint disease to 
the lumbar spine.  Further, the examiner noted that he had 
been asked to opine on the connectedness between the 
veteran's spine and his knees, and stated that it was less 
likely than not related to his service-connected back injury.  
The examiner also stated that this was a result of the fact 
that the X-rays were "bilateral and not mentioned 
previously."

The veteran's representative has criticized both the adequacy 
of the March 2004 VA examiner's opinion, as well as the 
examiner's qualifications to render such an opinion in that 
he is a nurse practitioner and not an orthopedic specialist.  
Consequently, the representative contended that this case 
should be remanded for a new examination and opinion, to 
include whether the current disabilities are related to the 
veteran's multiple parachute jumps.

The Board acknowledges that the March 2004 VA examiner's 
opinion is not entirely clear, in that it refers to the back 
injury as "service-connected," when there is no service-
connected back disorder, nor is it clear from the record 
whether the current back disorder is related to service.  
Moreover, it is not clear from the examiner's explanation why 
the current knee disabilities are not related to the low back 
injury.  Further, as noted by the representative, the 
examiner did not address whether the veteran's current 
disabilities were causally related to his account of multiple 
in-service parachute jumps.  Therefore, the Board concurs 
that a new examination and opinion are necessary in the 
instant case.

Although the Board does not accept the assertions that the 
March 2003 examiner was unqualified to address the etiology 
of the veteran's current low back and bilateral knee 
disorders, given the representative's criticisms of this 
examination the Board concludes that the new examination 
should be conducted by a different clinician.

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Finally, the Board notes that the veteran advised the March 
2004 VA examiner that he underwent an MRI in November 2001.  
Although there is an August 2001 MRI report in the record, 
there is no report dated in November 2001.  On remand the 
veteran should be asked to submit a copy of any November 2001 
MRI, or to provide the name and address of the facility in 
which it is located.


For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his low back 
and bilateral knee disorders since March 
2004.    The veteran should also be asked 
to submit a copy of any November 2001 
MRI, or to provide the name and address 
of the facility in which it is located.  
After securing any necessary release, the 
RO should obtain these records.

2.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an orthopedic 
examination by a physician in order to 
address the etiology of his current low 
back and bilateral knee disorders.  The 
claims folder should be made available to 
the examiner for review before the 
examination.

The examiner must express an opinion as 
to whether it is as likely as not (50 
percent or greater likelihood) that the 
veteran's current low back and bilateral 
knee disorders are related to his in-
service low back injury that occurred in 
June 1960 while parachuting.  In 
addition, the examiner should address 
whether it is as likely as not that the 
low back and bilateral knee disorders are 
due to the veteran's account of multiple 
in-service parachute jumps.  Further, if 
the examiner concludes that a current 
back condition was related to service, 
but the knee disorders were not, the 
examiner should address whether it is as 
likely as not that the bilateral knee 
disorders were caused by or aggravated by 
his current low back disorder.

If the examiner is unable to provide the 
requested opinions without resorting to 
speculation, it should be so stated.

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

6.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished an SSOC which addresses all of the 
evidence obtained after the issuance of the last SSOC in 
March 2004, and provides an opportunity to respond.  The case 
should then be returned to the Board for further appellate 
consideration, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


